
	

113 HJ 41 IH: Proposing an amendment to the Constitution of the United States relative to limiting the number of terms that a Member of Congress may serve.
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 41
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Salmon (for
			 himself, Mr. Schweikert,
			 Mr. Rice of South Carolina,
			 Mr. DeSantis,
			 Mr. Bridenstine, and
			 Mr. Pittenger) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to limiting the number of terms that a Member of
		  Congress may serve.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.No person who has served 3 terms as a
				Representative shall be eligible for election to the House of Representatives.
				For purposes of this section, the election of a person to fill a vacancy in the
				House of Representatives shall be included as 1 term in determining the number
				of terms that such person has served as a Representative if the person fills
				the vacancy for more than 1 year.
					2.No person who has served 2 terms as a
				Senator shall be eligible for election or appointment to the Senate. For
				purposes of this section, the election or appointment of a person to fill a
				vacancy in the Senate shall be included as 1 term in determining the number of
				terms that such person has served as a Senator if the person fills the vacancy
				for more than 3 years.
					3.No term beginning before the date of the
				ratification of this article shall be taken into account in determining
				eligibility for election or appointment under this
				article.
					.
		
